Citation Nr: 1719797	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  13-21 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a stroke, to include as secondary to service-connected posttraumatic stress disorder (PTSD). 

REPRESENTATION

Appellant  represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Allen, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1968 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2012 rating decision and notification letter of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a stroke and denied entitlement to specially adapted housing.  The Veteran filed a notice of disagreement as to both issues (see April 2012 correspondence); however, in his July 2013 VA Form 9, substantive appeal, he limited his appeal to the issue of entitlement to service connection for a stroke.  

In the Veteran's July 2013 VA Form 9, substantive appeal, he a hearing before the Board.  In a statement received in February 2015, he withdrew such request.  


FINDING OF FACT

In a Report of First Notice of Death (VA Form 27-0820a), dated January 2017, VA received notice that the Veteran died on December [REDACTED], 2016. 


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106.  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1010(b).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A; see 38 C.F.R. § 3.1010(a).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b). 


ORDER

The appeal is dismissed.




		
A. ISHIZAWAR
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


